DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 9-12 are rejected.
Claims 3-6 and 8 are objected to.
Claim 7 is allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenberg et al (US PUB 20060008097, hereinafter Stenberg).
Regarding claim 1, Stenberg discloses a control circuit that controls an electrostatic transducer capable of generating vibration, sound, or pressure and detecting vibration, sound, or pressure, (e.g. a transducer of a microphone), (see at least the abstract and [0003]), a voltage output circuit control unit (e.g. a voltage control circuit 6) that controls a voltage output circuit in such a manner as to apply a voltage, which corresponds to an output control signal and is to cause the electrostatic transducer to generate vibration, sound, or pressure, between both ends of the electrostatic transducer in a case where a detection control signal is at a first level, and that stops the voltage output circuit in a case where the detection control signal is at a second level (e.g. based on outcome of a comparator 8), (see figure 1) ; a pulse signal output unit (e.g. a pulse generator 9) that outputs a pulse signal, which is to cause the electrostatic transducer to detect vibration, sound, or pressure, to a terminal on a high potential side of the electrostatic transducer via a diode; and a voltage clamp unit (e.g. voltage clamp switch 10) that outputs a clamp voltage acquired by clamping of a voltage between the terminals of the electrostatic transducer to a predetermined voltage (e.g. a predetermined threshold) or lower (see Stenberg, [0037]-[0041], and figures 1-2).

Regarding claim 2, Stenberg discloses the control circuit according to claim 1, wherein the pulse signal output unit (e.g. a pulse generator 9) generates the pulse signal when the detection control Signal changes from the first level to the second level (e.g. based on outcome of a comparator 8), (see Stenberg, [0039] and figure 1).

Regarding claim 9, Stenberg discloses the control circuit according to claim 1, wherein the electrostatic transducer is an electrostatic actuator or an electrostatic pressure detecting element (e.g. an electrostatic pressure detecting microphone), (see Stenberg, the abstract and [0003]).

Regarding claim 10, Stenberg discloses the control circuit according to claim 1, wherein the control circuit is a semiconductor integrated circuit (e.g. an Application Specific Integrated Circuit, ASIC Chip), (see Stenberg, [0064]).
claim 11, Stenberg discloses the control device comprising: the control circuit according to claim 1; and the voltage output circuit (see Stenberg, [0037] and figure 1).

Regarding claim 12, Stenberg discloses the system comprising: the control device according to claim 11; and a voltage change detection unit that detects vibration, sound, or pressure applied to the electrostatic transducer on the basis of a change in the clamp voltage (see Stenberg, [0041] and figure 2).

Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with the others explicitly discloses all the limitations of claim 7. For instance, the closest prior art of record, Stenberg et al (US PUB 20060008097) generally discloses: a control circuit that controls an electrostatic transducer capable of generating vibration, sound, or pressure and detecting vibration, sound, or pressure, the control circuit comprising: a voltage output circuit control unit that controls a voltage output circuit in such a manner as to apply a voltage…; a voltage clamp unit that outputs a clamp voltage acquired by clamping of a voltage between the terminals of the electrostatic transducer to a predetermined voltage or lower; a first signal output unit that outputs a signal at the second level in a case where an output control signal indicates that a voltage equal to or lower than the predetermined voltage is output between the both ends of the electrostatic transducer and a case where the clamp voltage is 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 7: a second signal output unit that outputs the signal at the second level when the clamp voltage is increased above the predetermined voltage, and outputs the signal at the first level when the clamp voltage is decreased below a third threshold voltage; a third signal output unit that outputs the detection control signal at the second level in a case where a signal output by the first signal output unit is at the second level and a signal output by the second signal output unit is at the second level, and outputs the detection control 5 Signal at the first level in a case where the signal output by the first signal output unit is at the first level or the signal output by the second signal output unit is at the first level; and a fourth signal output unit that outputs the output control signal as the input signal to the voltage output circuit control unit in a case where the signal output by the first signal output unit is at the first level, and outputs a second threshold voltage as the input signal to the voltage output circuit control unit in a case where the signal output by the first signal output unit is at the second level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654